UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4152
BRIAN LEE WILLIAMS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Margaret B. Seymour, District Judge.
                             (CR-99-609)

                      Submitted: July 20, 2000

                      Decided: January 29, 2001

  Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                               OPINION

PER CURIAM:

   Brian Lee Williams appeals his conviction pursuant to guilty plea
of being a felon in possession of a firearm in violation of 18 U.S.C.A.
§ 924(g)(1) (West 2000) and his resulting thirty-month sentence. His
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1968), raising three issues but stating that, in his view, there
are no meritorious issues for appeal. Williams was informed of his
right to file a pro se supplemental brief but has failed to do so. Find-
ing no reversible error, we affirm.

   We find no error in Williams’ Fed. R. Crim. P. 11 hearing. We also
conclude that we lack authority to review Williams’ sentence, which
was at the low end of the properly calculated guidelines range and far
below the statutory maximum. See United States v. Porter, 909 F.2d
789, 794 (4th Cir. 1990). Finally, we are also without authority to
review the sentencing court’s denial of Williams’ request for a down-
ward departure based upon family ties and responsibilities because
the sentencing court was aware of its authority to depart and simply
declined to do so. See United States v. Bayerle, 898 F.2d 28, 31 (4th
Cir. 1990).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Williams’ conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED